 

Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 1 of 18 PagelD #: 100

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

 

Yovany Padilla

Plaintiff,
v. Civil Action No. 1:18-cv-00131-WES-PAS
PNC Bank, National Association

Defendant.

 

 

AFFIDAVIT OF SHANNA M. BOUGHTON IN SUPPORT OF PNC BANK,
NATIONAL ASSOCIATION’S MOTION FOR SUMMARY JUDGMENT

I, Shanna M. Boughton, state as follows:

1. I am an attorney with LeClairRyan PLLC, counsel for Defendant PNC Bank,
National Association (““PNC”) in this matter.

2, Attached as Exhibit A is a true and accurate copy of the docket for the Chapter 13
Bankruptcy Petition of Plaintiff Yovany Padilla (“Padilla”), No. 1:10-bk-12928.

3. Attached as Exhibit B are true and accurate copies of November 1, 2012 letters

from Maggie L. Pitts-Dilley, Esq. to Padilla notifying Padilla of the acceleration of his mortgage

loan and right to cure.

SIGNED UNDER THE PENALTIES OF PERJURY THIS 15" DAY OF APRIL 2019.

Shania M. Boughton

UV
[sf bouchu / shore,

 
 

Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 2 of 18 PagelD #: 101

Dated: April 15, 2019

Respectfully submitted,
PNC BANK, NATIONAL ASSOCIATION
By its attorney,

/s/ Shanna M. Boughton

Shanna M. Boughton, Esq. #8283
LeClairRyan PLLC

60 State Street

Twenty-Third Floor

Boston, Massachusetts 02109

Phone: (617) 502-5721

Fax: (617) 502-5735

Email: Shanna.Boughton@leclairryan.com
Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 3 of 18 PagelID #: 102

CERTIFICATE OF SERVICE

I hereby certify that on April 15, 2019, a true copy of the within was filed and served

through the electronic filing system on the following:

John B. Ennis
1200 Reservoir Avenue
Cranston, Rhode Island 02920

Email: Jbelaw75@gmail.com

/s/ Shanna M. Boughton
Shanna M. Boughton
Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 4 of 18 PagelD #: 103

Exhibit A

 
 

Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 5 of 18 PagelD #: 104

CONVERTED, MEANSNO, DISCHARGED, CLOSED

United States Bankruptcy Court
District of Rhode Island (Providence)
Bankruptcy Petition #: 1:10-bk-12928

Assigned to: Judge Arthur N. Votolato
Chapter 7

Previous chapter 13

Voluntary

No asset

Debtor disposition: Standard Discharge

Debtor

Yovany Padilla

132 Hendricks Street
Central Falls, RI 02863
PROVIDENCE-RI

SSN /ITIN: xxx-xx-4366

Assistant U.S. Trustee
Gary L. Donahue

Office of the U.S. Trustee
10 Dorrance Street
Providence, RI 02903
(401) 528-555]

Trustee

John Boyajian

400 Westminster St, Box 12
Providence, RI 02903

(401) 223-5550
TERMINATED; 04/12/2012

Trustee

Lisa A. Geremia
Geremia & DeMarco Ltd.
620 Main Street CU 3A
East Greenwich, RI 02818
(401) 885-1444

Date filed: 07/10/2010

Date converted: 04/12/2012

Date terminated: 07/20/2012

Debtor discharged: 07/16/2012

341 meeting: 06/18/2012

Deadline for filing claims: 11/04/2010

Deadline for objecting to discharge; 07/09/2012
Deadline for financial mgmt. course: 07/09/2012

represented by John B. Ennis

1200 Reservoir Avenue
Cranston, RI 02920
(401) 943-9230

Fax : 943-5006

Email: jbelaw@aol.com

 

Jacqueline M. Grasso
Grasso Law Offices

1310 Atwood Avenue
Johnston, RI 02919
401-946-4500

Fax : 401-946-4502

Email: jgrasso@grassolaw.net

 

| |

 
 

Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 6 of 18 PagelID #: 105

Filing Date

Docket Text

 

07/10/2010

—

(7 pgs)

Chapter 13 Voluntary Petition . Fee Amount $274 Filed by
Yovany Padilla. Government Proof of Claim due by 01/6/2011.
(Ennis, John) (Entered: 07/10/2010)

 

07/10/2010

Receipt of filing fee for Voluntary Petition ( Chapter 13)(1:10-
bk-12928) [misc,volp13a] ( 274.00). Receipt number 1493726,
amount $ 274.00. (U.S. Treasury) (Entered: 07/ 10/2010)

 

07/10/2010

Certificate of Credit Counseling Filed by Debtor Yovany
Padilla, (Ennis, John) (Entered: 07/10/2010)

 

07/11/2010

aa

(3 pgs; 2 docs)

First Meeting of Creditors & Notice of Appointment of Interim
Trustee John Boyajian to be held on 08/06/2010 at 10:30 AM
at Federal Center (Room 620). Proof of Claim due by
11/04/2010. Confirmation Hearing to be Held on 09/15/2010 at
10:00 AM at 6th Floor Courtroom Objections to Discharge due
by 10/05/2010 (Entered: 07/11/2010)

 

07/12/2010

a pg)

14 Day Order re: Missing Documents and Automatic
Dismissal if Documents Are Not Timely Filed. (related
document(s) Voluntary Petition (Chapter 13) filed by Debtor
Yovany Padilla). To view the specific items listed in the
Missing Documents Order, click on the document number for
this entry. Missing Documents Due By: 7/26/2010. (intern2,
intern2) (Entered: 07/12/2010)

 

07/14/2010

BNC Certificate of Mailing - PDF Document. (RE: related
documents(s) 4 14 Day Order Re: Missing Documents) Service
Date 07/14/2010, (Admin.) (Entered: 07/15/2010)

 

07/14/2010

BNC Certificate of Mailing - PDF Document. (RE:related
documents(s) 3 Creditors Meeting (C hapter 13)) Service Date
07/14/2010. (Admin.) (Entered: 07/15/2010)

 

07/14/2010

BNC Certificate of Mailing - PDF Document. (RE:related
documents(s) 3 Creditors Meeting (C hapter 13)) Service Date
07/14/2010. (Admin.) (Entered: 07/15/2010)

 

07/21/2010

Notice of Appearance and Request for Notice (Text Only)
Filed by Elizabeth A. Lonardo on behalf of PNC Bank, N.A.
(Lonardo, Elizabeth) (Entered: 07/21/201 0)

 

 

07/26/2010

 

jon

(2 pgs)

 

Motion to Extend Time until August 2, 2010 to To File
Missing Documents Filed by Debtor Yovany Padilla (related
document(s)4 14 Day Order Re: Missing Documents). Status
Check Due by:08/2/2010. Objections to Motion Due:
08/12/2010. If this is an Emergency Motion, the objection
deadline will not apply and a new deadline will be set by the
court. See Local Bankruptcy Rule 9013-2(e)(3). (Ennis, John)
(Entered: 07/26/2010)

 
 

Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 7 of 18 PagelID #: 106

 

07/27/2010

Order Granting Motion to Extend Time to: 8/2/2010 to file
missing documents (Related Doc # 8) . Updated Deadline Due
By: 8/2/2010. (Davis, Jennifer) (Entered: 07/27/2010)

 

07/29/2010

BNC Certificate of Mailing - PDF Document. (RE:related
documents(s) 9 Order on Motion to Extend Time) Service Date
07/29/2010. (Admin.) (Entered: 07/30/2010)

 

08/02/2010

i
(26 pgs; 2 docs)

Chapter 13 Plan ;and Motion to Modify Secured Claims Filed
by Debtor Yovany Padilla. (Attachments: 1 Appraisal)(Ennis,
John) (Entered: 08/02/2010)

 

08/02/2010

——

2

(1 pg)

Certificate of Service Filed by Debtor Yovany Padilla (related
document(s)11 Chapter 13 Plan filed by Debtor Yovany
Padilla). (Ennis, John) (Entered: 08/02/2010)

 

08/02/2010

ad

|

—_~
fad
Qo

oS

OG
wn

ae”

Missing Document(s) Filed: Schedule A, Schedule B, Schedule
C, Schedule D, Schedule E, Schedule F, Schedule G, Schedule
H, Schedule I, Schedule J, Summary of Schedules Declaration
Concerning Debtors Schedules, Stmt of Financial Affairs, Stmt
of Intent, Disclosure of Atty Compensation, Notice to
Individual Consumer Debtor, re: Filed by Debtor Yovany
Padilla. (Ennis, John) (Entered: 08/02/2010)

 

08/02/2010

Chapter 13 Statement of Current Monthly and Disposable
Income Filed by Debtor Yovany Padilla. (Ennis, John)
(Entered: 08/02/2010)

 

08/02/2010

Chapter 13 Agreement -Form V Filed by Debtor Yovany
Padilla (related document(s)1 Voluntary Petition (Chapter 13)
filed by Debtor Yovany Padilla), (Ennis, John) (Entered:
08/02/2010)

 

08/02/2010

RESTRICTED ACCESS! Employee Income Records Filed
by Debtor Yovany Padilla. (Ennis, John) (Entered: 08/02/2010)

 

08/06/2010

Meeting of Creditors Held in Chapter 13 Case. (Boyajian,
John) (Entered: 08/06/2010)

 

09/07/2010

Objection to Confirmation of Plan with certificate of service re
Ui Chapter 13 Plan filed by Debtor Yovany Padilla), Filed by
Creditor PNC Bank, N.A (Lonardo, Elizabeth) (Entered:
09/07/2010)

 

 

09/14/2010

 

 

Joint Motion to Continue Hearing Filed by Creditor PNC
Bank, N.A, Debtor Yovany Padilla (related document(s) 11
Chapter 13 Plan). Objections to Motion Due: 10/1/2010. If this
is an Emergency Motion, the objection deadline will not apply
and a new deadline will be set by the court. See Local
Bankruptcy Rule 9013-2(e)(3). (Ennis, John) Modified link on
9/15/2010 (Davis, Jennifer). (Entered: 09/14/2010)

 
 

Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 8 of 18 PagelD #: 107

 

Order Granting Motion To Continue/Reschedule Hearing On
(Related Doc # 18) (related document(s) 11 Chapter 13 Plan, 17
Objection to Confirmation of Plan by PNC Bank, N.A).
Hearing scheduled for 10/6/2010 at 10:00 AM at 6th Floor

 

 

 

 

 

 

 

 

 

 

09/14/2010 Courtroom. (DAgostino, Holly) (Entered: 09/14/2010)
20 BNC Certificate of Mailing - PDF Document. (RE:related
(2 pgs) documents(s) 19 Order on Motion to Continue/Reschedule
Hearing) Service Date 09/16/2010. (Admin.) (Entered:
09/16/2010 09/17/2010)
al BNC Certificate of Mailing - PDF Document. (RE:related
(2 pgs) documents(s) 19 Order on Motion to Continue/Reschedule
Hearing) Service Date 09/16/2010. (Admin.) (Entered:
09/16/2010 09/17/2010)
22 ") PDF with attached Audio File. Court Date & Time [
(1 pg) 10/6/2010 10:39:44 AM ]. File Size [216 KB ]. Run Time [
10/06/2010 00:01:48 ]. (admin). (Entered: 10/06/2010)
Hearing Held (related document(s)11 Chapter 13 Plan filed by
Debtor Yovany Padilla, 17 Objection to Confirmation of Plan
filed by Creditor PNC Bank, N.A). APPEARANCES: John
Boyajian, John Ennis, Kathryn Fyans . Parties have resolved
the objection with PNC. Attorney Ennis states that they are no
longer seeking to modify the claim of Pawtucket Credit Union.
Per trustee, plan payments are $425/60 months plus federal tax
refunds. Unsecured creditors will receive 3%, The Court
confirms the plan. Order Due by: 10/20/2010. (DAgostino,
10/06/2010 Holly) (Entered: 10/06/2010)
23 Proposed Order confirming chapter 13 plan Filed by Trustee
(4 pgs) John Boyajian (related document(s)11 Chapter 13 Plan filed by
Debtor Yovany Padilla). Status Deadline Re: Proposed Order:
10/07/2010 10/14/2010. (Boyajian, John) (Entered: 10/07/2010)
24 Proposed Order regarding plan payments Filed by Trustee
(1 pg) John Boyajian. Status Deadline Re: Proposed Order:
10/07/2010 10/14/2010, (Boyajian, John) (Entered: 10/07/2010)
25 Order Confirming Chapter 13 Plan AND Granting Motions to
(4 pgs) Modify (RE: related document(s)11 Chapter 13 Plan). Status
Check Due by: 4/15/2016. (Davis, Jennifer) (Entered:
10/15/2010 10/15/2010)
26 Order for Debtor to Pay Trustee. (Davis, J: ennifer) (Entered:
10/15/2010 (1 pg) 10/15/2010)
10/17/2010 27 BNC Certificate of Mailing - PDF Document. (RE:related
(5 pgs) documents(s) 25 Order Confirming Chapter 13 Plan) Service

 

 

Date 10/17/2010. (Admin.) (Entered: 10/18/2010)

 
 

Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 9 of 18 PagelD #: 108

 

 

 

 

 

 

 

 

 

 

 

 

 

28 BNC Certificate of Mailing - PDF Document. (RE:related
(2 pgs) documents(s) 26 Order To Pay Wages) Service Date
10/17/2010 10/17/2010. (Admin.) (Entered: 10/18/2010)
29 Any objection by the transferor to such transfer must be filed
(1 pg) within twenty (21) days of the mailing of this notice.
Assignment Of Claim Of FIA CARD SERVICES, NA To
Portfolio Recovery Associates, LLC. to Portfolio Recovery
Associates, LLC.PO Box 41067Norfolk, VA 23541 Filed by
PRA Receivables Management LLC (Hardy, Carol) (Entered:
10/26/2010 10/26/2010)
30 Court Notice (related document(s)29 Assignment of Claim
(1 pg) filed by Creditor PRA Receivables Management LLC). (Davis,
10/27/2010 Jennifer) (Entered: 10/27/2010)
31 BNC Certificate of Mailing - PDF Document. (RE:related
(2 pgs) documents(s) 30 Court Notice) Service Date 10/29/2010.
10/29/2010 (Admin.) (Entered: 10/30/2010)
32 Any objection by the transferor to such transfer must be filed
(1 pg) within twenty (21) days of the mailing of this notice.
Assignment Of Claim Of FIA Card Services NA To Portfolio
Recovery Associates, LLC to Portfolio Recovery Associates,
LLC. Filed by PRA Receivables Management LLC (Hardy,
11/11/2010 Carol) (Entered: 11/11/2010)
33 Court Notice (related document(s)32 Assignment of Claim
(1 pg) filed by Creditor PRA Receivables Management LLC). (Davis,
11/12/2010 Jennifer) (Entered: 11/12/2010)
34 BNC Certificate of Mailing - PDF Document. (RE:related
(2 pgs) documents(s) 33 Court Notice) Service Date 11/14/2010.
11/14/2010 (Admin.) (Entered: 11/15/2010)
Government Proof of Claim deadline terminated. (ADD
01/07/2011 (Entered: 01/07/2011)
Objection to discharge deadline terminated, (ADD (Entered:
02/08/2011 02/08/2011)
35 Trustee's Motion to Dismiss Case Filed by Trustee John
(2 pgs; 2 docs) Boyajian. Objections to Motion Due: 10/11/2011.
(Attachments: | Memorandum of Law)(B oyajian, John)
09/22/2011 (Entered: 09/22/2011)
36 Notice of Substitute Attorney. (Fyans, Kathryn) (Entered:
10/03/2011 (21 pgs) 10/03/2011)
10/04/2011 37 Withdrawal of Document. Court will terminate WITHDRAWN

 

 

 
 

Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 10 of 18 PagelD #: 109

(1 pg)

document Filed by Trustee John Boyajian (related
document(s)35 Trustee's Motion to Dismiss Case filed by
Trustee John Boyajian). (Boyajian, John) (Entered:
10/04/2011)

 

10/05/2011

Document terminated: (related document(s):35 Trustee's
Motion to Dismiss Case filed by Trustee John Boyajian) --
Withdrawn. (Davis, Jennifer) (Entered: 10/05/2011)

 

04/09/2012

38
(3 pgs; 2 docs)

Trustee's Motion to Dismiss Case Filed by Trustee John
Boyajian. Objections to Motion Due: 04/26/2012.
(Attachments: # 1 Memorandum of Law)(Boyajian, John)
(Entered: 04/09/2012)

 

04/11/2012

39
(3 pgs)

Notice of Appearance and Request for Notice Filed by
Jacqueline M. Grasso on behalf of Yovany Padilla. (Grasso,
Jacqueline) (Entered: 04/11/2012)

 

04/11/2012

Withdrawal of Document. Court will terminate WITHDRAWN
document Filed by Debtor Yovany Padilla (related
document(s)39 Notice of Appearance and Request for Notice
filed by Debtor Yovany Padilla). (Grasso, Jacqueline) (Entered:
04/11/2012)

 

04/11/2012

40
(3 pgs)

Notice of Appearance and Request for Notice Filed by
Jacqueline M. Grasso on behalf of Yovany Padilla. (Grasso,
Jacqueline) (Entered: 04/11/2012)

 

04/11/2012

4]
(3 pgs)

Notice of Voluntary Conversion to Chapter 7 with certificate of
service Fee Amount $25, Filed by Jacqueline M. Grasso on
behalf of Yovany Padilla. (Grasso, J acqueline) (Entered:
04/11/2012)

 

04/11/2012

Receipt of filing fee for Notice of Voluntary Conversion to
Chapter 7(1:10-bk-12928) [notice,ntccnv] ( 25.00). Receipt
number 2135255, amount $ 25.00, (U.S. Treasury) (Entered:
04/11/2012)

 

04/12/2012

Document terminated - (related document(s):39 Notice of
Appearance and Request for Notice filed by Debtor Yovany
Padilla) Document withdrawn and re-filed - see doc [40.
(Sweeney, Carolyn) (Entered: 04/12/2012)

 

04/12/2012

(1 pg)

Case Converted. Trustee John Boyajian removed from the
case. Trustee Lisa A. Geremia added to the case. (Davis,
Jennifer) (Entered: 04/12/2012)

 

 

04/12/2012

 

4

(3 pgs; 2 docs)

had

 

Meeting of Creditors & Notice of Appointment of Interim
Trustee 341(a) meeting to be held on 5/8/2012 at 03:00 PM at
Federal Center (Room 620). Financial Management Course
due: 7/9/2012. Last day to oppose discharge or dischargeability
is 7/9/2012. (Davis, Jennifer) (Entered: 04/12/2012)

 
Case 1:18-cv-00131-WES-PAS

 

Document 20 Filed 04/15/19 Page 11 of 18 PagelD #: 110

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44 Order Setting Post Conversion Deadlines: Post Conversion Rpt
(1 pg) Due by: 5/14/2012. Schedule of Post Petition Debt Due By:
4/26/2012. Missing Documents Due By: 4/26/2012. (Davis,
04/12/2012 Jennifer) (Entered: 04/12/2012)
45 Order Mooting Trustee's Motion To Dismiss Case (Related
(1 pg) Doc # 38). Case converted to Chapter 7. (Davis, Jennifer)
04/12/2012 (Entered: 04/12/2012)
46 BNC Certificate of Notice - PDF Document. (RE:related
(3 pgs) documents(s) 44 Order Setting Post Conversion Deadlines)
04/14/2012 Notice Date 04/14/2012. (Admin.) (Entered: 04/15/2012)
47 BNC Certificate of Notice - PDF Document. (RE:related
(3 pgs) documents(s) 45 Order on Trustee's Motion to Dismiss Case)
04/14/2012 Notice Date 04/14/2012. (Admin.) (Entered: 04/15/2012)
48 BNC Certificate of Notice - PDF Document. (RE:related
(3 pgs) documents(s) 42 Utility Convert Case) Notice Date
04/14/2012 04/14/2012. (Admin.) (Entered: 04/15/2012)
49 BNC Certificate of Notice - PDF Document. (RE:related
(5 pgs) documents(s) 43 Meeting of Creditors Chapter 7 No Asset)
04/14/2012 Notice Date 04/14/2012. (Admin.) (Entered: 04/15/201 2)
30 Chapter 7 Statement of Current Monthly Income and Means
(7 pgs) Test Calculation - Form 224A . Filed by Debtor Yovany Padilla.
04/26/2012 (Grasso, Jacqueline) (Entered: 04/26/2012)
al Schedule of Post Petition Debts ****No New Post Petition
(1 pg) Creditors**** Filed by Debtor Yovany Padilla. (Grasso,
04/26/2012 Jacqueline) (Entered: 04/26/2012)
Meeting of Creditors Continued on 6/18/2012 at 12:30 PM at
Federal Center (Room 620). (Geremia, Lisa) (Entered:
05/09/2012 05/09/2012)
52 Trustee Post Conversion Report Under Chapter 13 (Boyajian,
05/10/2012 (2 pgs) John) (Entered: 05/10/2012)
53 Order Discharging Chapter 13 Trustee (Davis, Jennifer)
05/10/2012 (1 pg) (Entered: 05/10/2012)
54 BNC Certificate of Notice - PDF Document. (RE:related
(3 pgs) documents(s) 53 Order Discharging Chapter 13 Trustee)
05/12/2012 Notice Date 05/12/2012. (Admin.) (Entered: 05/13/2012)
06/19/2012 Chapter 7 Trustee's Report of No Distribution: I, Lisa A.

 

 

Geremia, having been appointed trustee of the estate of the
above-named debtor(s), report that I have neither received any

 
 

Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 12 of 18 PagelD #: 111

property nor paid any money on account of this estate: that I
have made a diligent inquiry into the financial affairs of the
debtor(s) and the location of the property belonging to the
estate; and that there is no property available for distribution
from the estate over and above that exempted by law. Pursuant
to Fed R Bank P 5009, I hereby certify that the estate of the
above-named debtor(s) has been fully administered. I request
that I be discharged from any further duties as trustee, Key
information about this case as reported in schedules filed by
the debtor(s) or otherwise found in the case record: This case
was pending for 2 months. Assets Abandoned (without
deducting any secured claims): $ 0.00, Assets Exempt: $ 0.00,
Claims Scheduled: § 0.00, Claims Asserted: Not Applicable,
Claims scheduled to be discharged without payment(without
deducting the value of collateral or debts excepted from
discharge): $ 0.00. (Geremia, Lisa) (Entered: 06/ 19/2012)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55 Notice of Intent to Close Case without Discharge for failure to
(1 pg) file Financial Management Course Certificate. Status Check on
Intent to Close Case: 7/24/2012. (Davis, Jennifer) (Entered:
07/10/2012 07/10/2012)
56 BNC Certificate of Notice - PDF Document. (RE:related
(3 pgs) documents(s) 55 Notice of Intent to Close Case) Notice Date
07/12/2012 07/12/2012. (Admin.) (Entered: 07/13/2012)
57 Financial Management Course Certificate Filed by Debtor
07/16/2012 (1 pg) Yovany Padilla. (Grasso, Jacqueline) (Entered: 07/ 16/2012)
58 Order Discharging Debtor (Davis, Jennifer) (Entered:
07/16/2012 (2 pgs) 07/16/2012)
59 BNC Certificate of Notice - PDF Document. (RE:related
(5 pgs) documents(s) 58 Order Discharging Debtor) Notice Date
07/18/2012 07/18/2012. (Admin.) (Entered: 07/19/2012)
Order Discharging Chapter 7 Trustee & Closing No Asset Case
07/20/2012 (TEXT ONLY) (Davis, Jennifer) (Entered: 07/20/2012)
| PACER Service Center
| Transaction Receipt
| 09/20/2018 14:03:18
[PACER _, (Cli
2 Login. LeclairRyan1:4987306:0 cea {09000.0001/0000
Description: Docket Report Search 1: 10-bk-12928 Fil or
Criteria: |Ent: filed Doc From: 0
|Doc To: 99999999

 

 

 

 

 

 

 

 

 
 

Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 13 of 18 PagelD #: 112

+Term: included
Format: html Page
counts for documents:
included

 

 

 

 

‘[Billable
Pages:

 

 

 

 

 

 

 

 

5 Cost: 0.50

 

 
 

Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 14 of 18 PagelD #: 113

Exhibit B

 
 

Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 15 of 18 PageID #: 114

HARMON LAW OFFICES, P.C.

150 CALIFORNIA STREET
NEWTON, MASSACHUSETTS 02458
TEL (617) 558-0500
FAX (617) 244-7304

Business Hours: Monday-Friday 8:00 AM-to 5:30 PM
SERVING MASSACHUSETTS, NEW HAMPSHIRE AND RHODE ISLAND

November 1, 2012

Sir/Madam Yovanny Padilla a/k/a Yovany Padilla
132-134 HENDRICKS ST
CENTRAL FALLS, RI 02863

RE: Mortgage on 132-134 HENDRICKS ST, CENTRAL FALLS, Rhode Island

Dear Sir/Madam Padilla:

This office has been retained by PNC Bank, NA to foreclose on a mortgage dated August 20,
2003 from Yovanny Padilla a/k/a Yovany Padilla to National City Mortgage Co, in the original
principal amount of $246,137.00. Our client informs us that you are in breach of the conditions of
the loan documents. We have been instructed to bring a foreclosure in the name of PNC Bank,
National Association under the Power of Sale contained in your mortgage and by entry. You are
further notified that the note is hereby accelerated and the entire balance is due and payable
forthwith and without further notice. Even though the note has been accelerated, you may still
have the right to reinstate the loan. If so, and if you desire to reinstate the loan, you will need to pay
an amount of money sufficient to bring the loan fully current.

Under the terms of the note and morigage, there is outstanding through the date of this letter
$216,040.65 in principal and $29,691.45 in interest and other charges for a total of $244,696.91.
Furthermore, attorney's fees and costs and other charges will continue to accrue pursuant to the
terms of the loan documents.

The amount necessary to reinstate or pay off the loan changes daily. You may order a
reinstatement or payoff 24 hours a day on-line by going to www.hloreinstatement.com or to
www.hlopayoff.com. Please follow the instructions contained on the web page. Please note
that only requests made by owners, borrowers, mortgagors and authorized parties will be
processed. You may also contact us during business hours to request a reinstatement or payoff
by calling (617) 558-0598, When compieting the on-line form or when calling our office, please
reference your Case Number 201208-0152 so that we may process your request more quickly.

You are further notified that since you have been discharged ina Chapter 7 bankruptcy, you are

not personally liable for this obligation, but the Holder may proceed to foreclose as described
herein if the default is not cured.

201208-0152 FCL

‘Acceleration Letter - Mortgagar/Padilla,
Yovany
 

Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 16 of 18 PagelD #: 115

Unless you, within thirty days after receipt of this notice, dispute the validity of the debt or any
portion thereof, the debt will be assumed to be valid by this office. If you notify this office in writing
within the thirty-day period that the debt, or any portion thereof, is disputed, this office will obtain
verification of the debt or a copy of a judgment against you and a copy of such verification or
judgment will be mailed to you by this office. Upon your written request within the thirty-day period,

this office will provide you with the name and address of the original creditor, if different from the
current creditor.

The law does not require this office to wait until the end of the thirty-day period before proceeding
with legal action to collect the debt. However, if you notify this office in writing within the thirty-day
period described in the previous paragraph that the debt, or any portion thereof, is disputed, or that
you request the name and address of the original creditor, this office shall cease collection of the
debt, or any disputed portion thereof, until this office obtains verification of the debt or a copy of a
judgment, or the name and address of the original creditor, and a copy of such verification or
judgment, or name and address of the original creditor, is mailed to you by this office.

Your failure to dispute the validity of the debt may not be construed by any court as an admission
of liability by you.

Very truly yours,

  
 

   
  
 

 
 

(Me Lo Park

Maggie L. Pitts-Dilley, Esquire

MLR/BXD/201208-0152

CERTIFIED MAIL NO.
RETURN RECEIPT REQUESTED

PLEASE BE ADVISED THAT THIS OFFICE Is ATTEMPTING TO COLLECT A DEBT AND
THAT ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
. Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 17 of 18 PagelD #: 116

HARMON LAW OFFICES, P.C.

130 CALIFORNIA STREET
NEWTON, MASSACHUSETTS 02458
TEL (617) 558-0500
FAX (617) 244-7304

Business Hours: Monday-Friday 8:00 AM-to 5:30 PM
SERVING MASSACHUSETTS, NEW HAMPSHIRE AND RHODE ISLAND

November 1, 2012

Sir/Madam Yovanny Padilla a/k/a Yovany Padilla
132 HENDRICKS ST
CENTRAL FALLS, RI 02863

RE: Mortgage on 132-134 HENDRICKS ST, CENTRAL FALLS, Rhode Island

Dear Sir/Madam Padilla:

This office has been retained by PNC Bank, NA to foreclose on a mortgage dated August 20,
2003 from Yovanny Padilla a/k/a Yovany Padilla to National City Mortgage Co, in the original
principal amount of $246,137.00. Our client informs us that you are in breach of the conditions of
the loan documents. We have been instructed to bring a foreclosure in the name of PNC Bank,
‘National Association under the Power of Sale contained in your mortgage and by entry. You are
further notified that the note is hereby accelerated and the entire balance is due and payable
forthwith and without further notice. Even though the note has been accelerated, you may still
have the right to reinstate the loan. If SO, and if you desire to reinstate the loan, you will need to pay
an amount of money sufficient to bring the loan fully current.

Under the terms of the note and mortgage, there is outstanding through the date of this letter
$216,040.65 in principal and $29,691.45 in interest and other charges for a total of $244,696.91.
Furthermore, attorney's fees and costs and other charges will continue to accrue pursuant to the
terms of the loan documents.

The amount necessary to reinstate or pay off the loan changes daily. You may order a
reinstatement or payoff 24 hours a day on-line by going to www.hloreinstatement.com or to
www.hlopayoff.com. Please follow the instructions contained on the web page. Please note
that only requests made by owners, borrowers, mortgagors and authorized parties will be
processed. You may also contact us during business hours to request a reinstatement or payoff
by calling (617) 558-0598. When completing the on-line form or when calling our office, please
reference your Case Number 201208-0152 so that we may process your request more quickly.

You are further notified that since you have been discharged in a Chapter 7 bankruptcy, you are

not personally liable for this obligation, but the Holder may proceed to foreclose as described
herein if the default is not cured.
 

Case 1:18-cv-00131-WES-PAS Document 20 Filed 04/15/19 Page 18 of 18 PagelD #: 117

Unless you, within thirty days after receipt of this notice, dispute the validity of the debt or any
portion thereof, the debt will be assumed to be valid by this office. If you notify this office in writing
within the thirty-day period that the debt, or any portion thereof, is disputed, this office will obtain
verification of the debt or a copy of a judgment against you and a copy of such verification or
judgment will be mailed to you by this office. Upon your written request within the thirty-day period,
this office will provide you with the name and address of the original creditor, if different from the
current creditor.

The law does not require this office to wait until the end of the thirty-day period before proceeding
with legal action to collect the debt, However, if you notify this office in writing within the thirty-day
period described in the previous paragraph that the debt, or any portion thereof, is disputed, or that
you request the name and address of the original creditor, this office shall cease collection of the
debt, or any disputed portion thereof, until this Office obtains verification of the debt or a copy of a
judgment, or the name and address of the original creditor, and a copy of such verification or
judgment, or name and address of the original creditor, is mailed to you by this office,

Your failure to dispute the validity of the debt may not be construed by any court as an admission

of liability by you.

Very truly yours,

AL Vit

Maggie L. Pitts-Dilley, Esquire

 

MLR/BXD/201208-0152

CERTIFIED MAIL NO.
RETURN RECEIPT REQUESTED

PLEASE BE ADVISED THAT THIS OFFICE |S ATTEMPTING TO COLLECT A DEBT AND
THAT ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
